 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10 UNITED STATES OF AMERICA,                      3:19-CV-572-MMD-CBC

11                 Plaintiff,                     Order for Summons and Warrant of Arrest
                                                  in Rem for the Property and Notice
12                 v.

13 $128,320.00 in United States Currency,

14                 Defendant.

15          A Complaint for Forfeiture in Rem arising from a federal statute has been filed by

16 the United States of America pursuant to Supplemental Rules for Admiralty or Maritime

17 Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The Court, having

18 reviewed the Complaint, has found probable cause and that the United States has

19 possession of the defendant property; therefore, the clerk shall issue a Summons and

20 Warrant of Arrest in Rem for the Property, pursuant to Fed. R. Civ. P. Supp. Rule G(3)(b).

21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that a Summons

22 and Warrant of Arrest in Rem for the Property issue against the $128,320.00 in United

23 States Currency (property);

24 / / /
 1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 2   States seize, arrest, attach, take into custody, and retain the property;

 3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of

 4   the action and the arrest be given by the United States on the United States= official internet

 5   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

 6   P. Supp. Rule G(4)(a)(iv) which is reasonably calculated to notify potential claimants of

 7   this action;

 8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

 9   the Complaint for Forfeiture In Rem, this Order, the Summons and Warrant of Arrest in

10   Rem for the Property, and the Notice of Complaint for Forfeiture and Arrest be personally

11   served or sent by certified mail, return receipt requested, and regular mail to any person

12   who reasonably appears to be a potential claimant on facts known to the United States

13   before the end of the 60 day publication period which is reasonably calculated to notify

14   potential claimants of this action;

15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

16   States shall file proof of publication and service with the Clerk of this Court;

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or

18   an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.

19   P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the

20   property, that (a) identifies the specific property claimed, (b) identifies the claimant and

21   states the claimant’s interest in the property, and (c) is signed by the claimant under penalty

22   of perjury pursuant to 28 U.S.C. § 1746;

23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person
24   or entity must file the verified claim with the Clerk of the above-entitled Court no later than
                                                     2
 1   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

 2   the first day of publication on the official internet government forfeiture site,

 3   www.forfeiture.gov;

 4           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 5   or entity must file an answer to the Complaint for Forfeiture in Rem or a motion under

 6   Rule 12 with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

 7   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than 21 days

 8   after filing the verified claim;

 9           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

10   or entity must serve a copy of the verified claim and the answer at the time of each filing on

11   James A. Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite

12   1100, Las Vegas, Nevada 89101.

13          Failure to file a verified claim and an answer within the prescribed times shall result

14   in a judgment of forfeiture by default.

15                 September 16
            DATED ___________________, 2019.

16

17
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

                                                     3
 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7

 8

 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                       3:19-CV-572-MMD-CBC
12                  Plaintiff,                     Summons and Warrant of Arrest in Rem
                                                   for the Property
13                  v.
14 $128,320.00 in United States Currency,

15                  Defendant.
16 TO:       CUSTODIAL LAW ENFORCEMENT AGENCY
17           On the 13th day of September, 2019, the United States of America filed a
18 Complaint for Forfeiture in Rem against the $128,320.00 in United States Currency for the

19 reasons stated in the Complaint;

20
             YOU ARE, THEREFORE, COMMANDED to seize, to arrest, to attach, to take
21
     into custody, and to retain the $128,320.00 in United States Currency; to serve the
22
     Complaint for Forfeiture in Rem, the Order for Summons and Warrant of Arrest in Rem
23
     for the Property and Notice, the Summons and Warrant of Arrest in Rem for the Property,
24
     and the Notice of Complaint for Forfeiture and Arrest, by personal service or by certified
 1   mail, return receipt requested, and regular mail to any person who reasonably appears to be

 2   a potential claimant on facts known to the United States before the end of the 60 day

 3   publication period; and to make a return of this Summons and Warrant of Arrest in Rem

 4   for the Property.

 5           A person or an entity who asserts an interest in the defendant property must,

 6   pursuant to Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

 7   Actions G(5), (1) file a verified claim that (a) identifies the specific property claimed, (b)

 8   identifies the claimant and states the claimant=s interest in the property, and (c) is signed by

 9   the claimant under penalty of perjury pursuant to 28 U.S.C. § 1746; (2) file the verified

10   claim with the Clerk of the above-entitled Court no later than 35 days after the notice is

11   sent or, if direct notice was not sent, no later than 60 days after the first day of publication

12   on the official internet government forfeiture site, www.forfeiture.gov; (3) file an answer to

13   the Complaint for Forfeiture in Rem or a motion under Rule 12 with the Clerk of the

14   Court, Bruce R. Thompson U.S. Courthouse and Federal Building, 400 South Virginia

15   Street, 3rd Floor, Reno, Nevada 89501, no later than 21 days after filing the verified claim;

16   and (4) serve a copy of the verified claim and the answer at the time of each filing on James

17   A. Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite 1100,

18   Las Vegas, Nevada 89101.

19           If a potential claimant fails to do so, a judgment of forfeiture by default will be

20   entered against that potential claimant for the relief demanded in the Complaint for

21   Forfeiture in Rem.

22           All persons and entities who have an interest in the defendant property may, in

23   addition to filing a claim or in lieu of the filing of a claim, submit a Petition for Remission

24   ///

                                                     2
 1   or Mitigation of the forfeiture for a non-judicial determination of this action pursuant to 28

 2   C.F.R. Part 9.

 3          DATED _________________, 2019.

 4
                                                 DEBRA KEMPI, CLERK
 5                                               United States District Court

 6
                                                 By:
 7                                                      DEPUTY CLERK

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   3
